UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ELIZABETH TAYLOR et al.,                      :
                                              :
                       Plaintiffs,            :       Civil Action No.:       10-0233 (RMU)
                                              :
               v.                             :       Re Document No.:        2
                                              :
BRENTWOOD POSTAL SERVICES,                    :
                                              :
                       Defendant.             :

                                     MEMORANDUM OPINION

                    GRANTING THE DEFENDANT’S MOTION TO DISMISS FOR
                         LACK OF SUBJECT MATTER JURISDICTION

       This matter comes before the court on the motion of the defendant, Brentwood Postal

Services, to dismiss for lack of subject matter jurisdiction. On November 16, 2009, pro se

plaintiffs Elizabeth Taylor and Gary Imes filed a complaint in the Superior Court of the District

of Columbia alleging that the defendant, a station of the United States Postal Service (“USPS”),

engaged in conspiracy and fraud by failing to deliver the plaintiffs’ mail between 2006 and 2008.

See Compl. at 1. The defendant removed the case to this court on February 17, 2010, see Notice

of Removal, and contemporaneously filed a motion to dismiss for lack of subject matter

jurisdiction, see generally Def.’s Mot. The plaintiffs’ opposition to the motion did not address

the issue of subject matter jurisdiction and suggested that the parties should settle the case. See

Pls.’ Opp’n at 1.

       As an entity of the United States government, the USPS may not be sued except to the

extent that Congress has expressly waived the United States’s sovereign immunity from suit.

Lane v. Pena, 518 U.S. 187, 192 (1996). Although the Federal Tort Claims Act (“FTCA”), 28

U.S.C. §§ 1346(b), 2671-80, expressly waives the United States’s sovereign immunity from suit
for conspiracy and fraud in some circumstances, the FTCA expressly exempts “[a]ny claim

arising out of the loss, miscarriage, or negligent transmission of letters or postal matter.” Id. §

2680(b). Thus, the plaintiffs cannot maintain a claim against the defendant for fraud or

conspiracy in the misdelivery or nondelivery of their mail.

       For the foregoing reasons, the court grants the defendant’s motion to dismiss. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 5th

day of May, 2010.



                                                                RICARDO M. URBINA
                                                               United States District Judge




                                                  2